Case 20-10212 Doc     21 Filed 07/08/20 Entered      07/09/20 00:45:02
      Desc     Imaged Certificate of Notice     Page      1 of 3

                                                                                               Filed & Entered
                          UNITED STATES BANKRUPTCY COURT                                          On Docket
                                DISTRICT OF VERMONT                                               07/03/2020
IN RE:                                                               )
                                                                     )
CORPORATION OF SOUTHERN                                              )        Case No. 20-10212-cab
VERMONT COLLEGE, INC.,                                               )        Chapter 7 Case
dba SOUTHERN VERMONT COLLEGE,                                        )
                                                                     )
                                           Debtor.                   )


         ORDER ON TRUSTEE’S MOTION FOR EMERGENCY HEARING ON
        TRUSTEE’S MOTION FOR ORDER DISMISSING CHAPTER 7 CASE OR
                  ALTERNATIVELY ABANDONMENT OF PROPERTY
                      AND SETTING JULY 4, 2020 HEARING, VIA ZOOM



        On July 3, 2020, Raymond J. Obuchowski, Chapter 7 Trustee of the Bankruptcy Estate of

the Corporation of Southern Vermont College, Inc. (“Trustee”) filed a motion seeking (the

“Emergency Motion”)1 seeking an emergency hearing on his motion (Doc. #8
                                                                      __) (the “Motion”)

for an order: (i) dismissing the Chapter 7 case, or alternatively, (ii) approving abandonment of

the Campus property (“Campus”) due to a pre-petition Occupancy Agreement (“Agreement”)

which under the Agreement would result in the Estate’s property at the Campus being used and

                                                                                      The
become occupied with purportedly 350-400 campers commencing on Sunday July 5, 2020, .and

the Estate
Trustee     and the
         asserts      Trustee
                  in the Motionhaving
                                  that,not received
                                        as of July 3, nor
                                                      2020,having  sufficient
                                                              he had            time to
                                                                      not received        verify
                                                                                       proof     performance
                                                                                              of insurance,  nor
information showing performance of the conditions to protect the bankruptcy estate from liability,
and the
from  theprovision
          party whoofhadinsurance   and to
                            contracted   other related
                                           occupy   theconditions    as to protect
                                                        Campus, starting      on Julythe5,Estate
                                                                                           2020,from   liability, he
                                                                                                  and therefore
needs relief from this Court to protect the estate. The Trustee also states if the Campus property
and further
remains      thatestate,
         in the    the Estate  and thewill
                         the Trustee   Trustee
                                            needare  have authority
                                                  authority  from thistoCourt
                                                                          operate   as required
                                                                                 to operate       by 11 U.S.C.
                                                                                              the Debtor's
business under section 721 of the Bankruptcy Code.
§721, and   the Trustee
        In order   to morehaving  supplemented
                            fully set              his motion
                                      forth the factual         as to
                                                         basis for  theadditional
                                                                         relief he factual   issues regarding
                                                                                    seeks, describe   the current
status of the estate, explain the efforts the Trustee had made to resolve these issues prior to filing
the Motion,
the necessityidentify
               for the the
                        relief
                            keyrequested,  andattorneys
                                 parties and    the statuswho
                                                            of the Estate,
                                                                would   needand   efforts
                                                                              to have      to resolve
                                                                                        notice  of anythe
                                                                                                        emergency
hearing, and specify when the Trustee seeks to have an emergency hearing held, the Trustee filed a
Trustee’s concerns, The Court has determined that granting the an emergency hearing on
supplement to the Motion (doc. # 11).
        Based on the record in this case, THE COURT FINDS the Trustee has demonstrated exigent
shortened notice as to address the relief requested in the Emergency Motion is in the best
circumstances sufficient to warrant an emergency hearing, held on extremely short notice, in order
to protect the interests of this bankruptcy estate.
Case 20-10212 Doc     21 Filed 07/08/20 Entered      07/09/20 00:45:02
      Desc     Imaged Certificate of Notice     Page      2 of 3


         THE COURT FURTHER FINDS that it best serves the interests of justice, the creditors,
interests of the Estates, creditors and other parties in interest, , and good and sufficient cause for
 parties in interest and Debtor in this case, to hold the hearing via Zoom, rather than in person or
 by telephone. Therefore,
this Order has been shown.

IT IS HEREBY ORDERED THAT:

1.     The Emergency Motion for hearing on shortened notice is GRANTED.

2.                                                     anyresponse
       The Court will hold a hearing on the motion and the responsesatat 10:00
                                                                       10:00 ama.m. on July
                                                                                on July     4, 2020,
                                                                                        5, 2020
via Zoom, i.e., at the Court's "audio-video / zoom location; and the courtroom deputy shall provide
VIA ZOOM, i.e., AT THE “AUDIO-VIDEO / ZOOM LOCATION,” The Courtroom Deputy
the zoom information to all key parties (as identified by the Trustee), at least 12 hours before the
hearing.
will makeAnyone   else who wishes
          zoom information         to participate
                              necessary before theinhearing.
                                                     this hearing may contact the courtroom deputy
(jody_kennedy@vtb.uscourts.gov) to get the necessary zoom access information.
3.     The Trustee is directed to serve a copy of this Order on applicable notice parties by

electronic means (telefax or electronic mail) and provide the Courtroom Deputy a list of

                                           9:00 pm,
interested parties electronic addresses by 8:00 P.M.July
                                                     on July  3, 2020.
                                                         3, 2020.

4.     This Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.
 5.      Although written objections are not required, the Court encourages any party who opposes the
 relief the Trustee' Motion to file a written objection by 9:00 a.m. on July 4, 2020.

       Dated at Burlington, Vermont this __ day
                                         July 3, of________,  2020.
                                                 2020 at 7:55 PM.

                                                       ______________________
                                                       Honorable Colleen A. Brown
                                                       U.S. Bankruptcy Court
              Case 20-10212 Doc     21 Filed 07/08/20 Entered      07/09/20 00:45:02
                    Desc     Imaged Certificate of Notice     Page      3 of 3
                                               United States Bankruptcy Court
                                                    District of Vermont
In re:                                                                                                     Case No. 20-10212-cab
Corporation of Southern Vermont College,                                                                   Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0210-2                  User: jmk                          Page 1 of 1                          Date Rcvd: Jul 06, 2020
                                      Form ID: pdf714                    Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 08, 2020.
db             +Corporation of Southern Vermont College, Inc.,   PO Box 377,    Bennington, VT 05201-0377
aty            +Christopher M Desiderio,    Nixon Peabody LLP,  Tower 46,    55 West 46th Street, 24th floor,
                 New York, NY 10036-4277
cr             +Community Bank, N.A.,    Post Office Box 1009,  Burlington, VT 05402-1009

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 08, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 3, 2020 at the address(es) listed below:
              Alexandra E. Edelman   on behalf of Creditor    Community Bank, N.A. aedelman@primmer.com,
               cmeilleur@primmer.com
              Heather Z Cooper   on behalf of Debtor    Corporation of Southern Vermont College, Inc.
               hcooper@fgmvt.com, lclifford@fgmvt.com
              Raymond J Obuchowski   on behalf of Trustee Raymond J Obuchowski, Chapter 7 Trustee
               ray@oeblaw.com, marie@oeblaw.com;brian@oeblaw.com;G18313@notify.cincompass.com
              Raymond J Obuchowski, Chapter 7 Trustee    ray@oeblaw.com,
               VT02@ecfcbis.com;marie@oeblaw.com;vtrustee@sover.net
              U S Trustee   ustpregion02.vt.ecf@usdoj.gov
                                                                                             TOTAL: 5
